In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1776V
                                          UNPUBLISHED


    LAURA BELL FREY,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: February 22, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Sean Wesley Lyons, Sean W. Lyons, Esq., Nashville, TN, for Petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

       On November 19, 2019, Laura Bell Frey filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine received on October 30,
2018. Petition at 1; Stipulation, filed February 22, 2022, at ¶¶ 2-4. Petitioner further
alleges that the vaccine was administered in the United States, she experienced the
residual effects of her condition for more than six months, and there has been no prior
award or settlement of a civil action for damages on her behalf as a result of her condition.
Petition at ¶¶ 2, 16, 17; Stipulation at ¶¶ 3-5; Ex. 4. “Respondent denies that petitioner
sustained a SIRVA, as defined in the Table; denies that the vaccine caused petitioner’s
alleged shoulder injury, or any other injury; and denies that her current condition is a
sequelae of a vaccine-related injury.” Stipulation at ¶ 6.


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       Nevertheless, on February 22, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $60,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
DocuStgn Envelope 10: 2745C9E2-CEAE-4568-83CB-22BFB0B5917O




                              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                        OFFICE OF SPECIAL MASTERS


              LAURA BELL FREY,                               )
                                                             )
                              Petitioner,                    )
              V.
                                                             )    No. 19-1776V
                                                             )    Chief Special Master Corcoran
              SECRETARY OF HEALTH AND HUMAN )                     SPU
              SERVICES,                     )                     ECF
                                            )
                                            )
                        Respondent.
                                                             )


                                                         STIPULATION

                    The parties hereby stipulate to the following matters:

                     1. Laura Bell Frey, petitioner, filed a petition for vaccine compensation under the

            National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-l Oto -34 (the "Vaccine

            Program"). The petition seeks compensation for a left-sided Shoulder Injury Related to Vaccine

            Administration ("SIRVA"), allegedly related to petitioner's receipt of the influenza ("flu")

            vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42 C.F.R.

            § 100.3(a).

                    2. Petitioner received the flu vaccination in her left arm on October 30, 2018.

                    3. The vaccine was administered within the United States.

                    4. Petitioner alleges that she sustained a shoulder injury related to vaccine administration

            ("SIRVA") within the time period set forth in the Table, or in the alternative, that her alleged

            shoulder injury was caused by the vaccine. She further alleges that she experienced the residual

            effects of this condition for more than six months.

                    5. Petitioner represents that there has been no prior award or settlement of a civil action

            for damages on her behalf as a result of her condition.
OocuSlgn Envelope ID: 2745C9E2-CEAE-4568-83CB-22BFB0B5917O




                     6. Respondent denies that petitioner sustained a SIRVA, as defined in the Table; denies

            that the vaccine caused petitioner's alleged shoulder injury, or any other injury; and denies that

            her current condition is a sequelae of a vaccine-related injury.

                    7. Maintaining their above-stated positions, the parties nevertheless now agree that the

            issues between them shall be settled and that a decision should be entered awarding the

            compensation described in paragraph 8 of this Stipulation.

                     8. As soon as practicable after an entry of judgment i-cflecting a decision consistent with

            the tenns of this Stipulation, and after petitioner has filed an election to receive compensation

            pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue a

            lump sum of $60,000.00 in the form of a check payable to petitioner. This amount represents

            compensation for all damages that would be available under 42 U.S.C. § 300aa-l 5(a).

                    9. As soon as practicable after the entry of judgment on entitlement in this case, and after

            petitioner has filed both a proper and timely election to receive compensation pursuant to 42

            U.S.C. § 300aa-2 l (a)(l ), and an application, the parties will submit to further proceedings before

            the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

            petition.

                    10. Petitioner and her attorney represent that compensation to be provided pursuant to

            this Stipulation is not for any items or services for which the Program is not primarily liable

            under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

            expected to be made under any State compensation programs, insurance policies, Federal or

            State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

            § 1396 et seq.)), or by entities that provide health services on a pre-paid basis.




                                                              2
DocuSign Envelope ID: 27 45C9E2-CEAE-4568-83CB-22BFB0B5917O




                     11. Payment made pursuant to paragraph 8 of this Stipulation, and any amounts awarded

            pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-

             15(i), subject to the availability of sufficient statutory funds.

                     12. The parties and their attorneys further agree and stipulate that, except for any award

            for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

            pursuant to this Stipulation will be used solely for the benefit of petitioner, as contemplated by a

            strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

            §§ 300aa-l 5(g) and (h).

                     13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

            individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,

            does forever irrevocably and unconditionally release, acquit and discharge the United States and

            the Secretary of Health and Human Services from any and all actions, causes of action (including

            agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

            kind or nature) that have been brought, could have been brought, or could be timely brought in

            the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42

            U.S.C. § 300aa 10 et seq., on account of, or in any way growing out of, any and all known or

            unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

            alleged to have resulted from, the flu vaccine administered on or about October 30, 2018, as

            alleged by petitioner in a petition for vaccine compensation filed on November 19, 2019, in the

            United States Court of Federal Claims as petition No. 19-1776.

                     14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

            upon proper notice to the Court on behalf of either or both of the parties.




                                                                 3
DocuS1gn Envelope ID: 2745C9E2-CEAE-4568-83CB-22BFB0B5917O




                     15. If the special master fails to issue a decision in complete conformity with the terms

            of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

            decision that is in complete conformity with the terms of this Stipulation, then the parties'

            settlement and this Stipulation shall be voidable at the sole discretion of either party.

                     16. This Stipulation expresses a full and complete negotiated settlement of liability and

            damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

            as otherwise noted in paragraph 9 above. There is absoluie,y no agree1nent on the part of the

            parties hereto to make any payment or to do any act or thing other than is herein expressly stated

            and clearly agreed to. The parties further agree and understand that the award described in this

            stipulation may reflect a compromise of the parties' respective positions as to liability and/or

            amount of damages, and further, that a change in the nature of the injury or condition or in the

            items of compensation sought, is not grounds to modify or revise this agreement.

                     17. This Stipulation shall not be construed as an admission by the United States or the

            Secretary of Health and Human Services that the flu vaccine caused petitioner to suffer a

            shoulder injury or her current disabilities, or any other injury or condition, or that petitioner

            sustained an injury contained in the Vaccine Injury Table.

                     18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

            heirs, executors, administrators, successors, and/or assigns.

                                                   END OF STIPULATION




                                                               4
DocuS1gn Envelope ID: 2745C9E2-CEAE-4568-83CB-22BFB0B5917O




            Respectfully submitted,


            PETITIONER:



            LAURA BELL FREY


            ATTORNEY OF RECORD FOR                               AUTHORIZED REPRSENTATIVE
            PETITIONER:                                          OF THE ATTORNEY GENERAL:



                                                                 ,M.R~           ~Re_~
            SEAN W. LYONS, ESQ.                                  HEATHER L. PEARLMAN
            2310 12TH Ave. S., #421                              Deputy Director
            Nashville, TN 37204                                  Torts Branch
            (615) 669-8611                                       Civil Division
            E-577~lyonslawtn.com                                 U.S. Department of Justice
                                                                 P.O. Box 146
                                                                 Benjamin Franklin Station
                                                                 Washington, DC 20044-0 I 46


            AUTHORIZED REPRESENTATIVE                            ATTORNEY OF RECORD FOR
            OF THE SECRETARY OF HEALTH                           RESPONDENT:
            AND HUMAN SERVICES:

                                                                                v~
                                                                 ---frl-et.C:C. ~
          o& ~ I olfs~I Af!~#'I.,                                ---· ~ -~ cbk\--.       L--P~
            CDR GEORGE REED GRIMES, MD, MPli                     TRACI R. PATTON
            Director, Division of Injury                         Assistant Director
             Compensation Programs                               Torts Branch
            Health Systems Bureau                                Civil Division
            Health Resources and Services                        U-8. Department of Justice
             Administration                                      P.O. Box 146
            U.S. Department of Health                            Benjamin Franklin Station
             and Human Services                                  Washington, DC 20044-0146
            5600 Fishers Lane, 08N l 46B                         Tel: (202) 353-1589
            Rockville, MD 20857                                  E-mail: Traci.Patton@usdoj.gov




                                                             5